Name: Commission Regulation (EEC) No 3693/85 of 23 December 1985 laying down rules for calculating withdrawal prices and fixing the withdrawal prices, for the 1986 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 28 . 12. 85 Official Journal of the European Communities No L 351 /35 COMMISSION REGULATION (EEC) No 3693/85 of 23 December 1985 laying down rules for calculating withdrawal prices and fixing the withdrawal prices , for the 1986 fishing year, for the fishery products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and for certain products landed in areas very distant from the main areas of consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular Article 12 (3) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 3796/81 provides that, for each of the products listed in Annex I (A) and (D), a withdrawal price shall be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal price as compared with the preceding fishing year ; Whereas Article 12 (2) of Regulation (EEC) No 3796/81 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas the guide prices for the 1985 fishing year were fixed for all the products in question by Council Regula ­ tion (EEC) No 3602/85 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which are used as the basis for the calculation of the withdrawal prices, shall be as shown in Annex I for each species of fish concerned. Article 2 The conversion factors as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 , which are used for the calculation of the withdrawal prices for the products listed in Annex I (A) and (D) to the said Regulation shall be as shown in Annex II . Article 3 The landing areas which are very distant from the main centres of consumption in the Community within the meaning of Article 12 (2) of Regulation (EEC) No 3796/81 , the conversion factors and the products to which those factors related shall be as shown in Annex III . Article 4 The withdrawal prices, as referred to in Article 12 ( 1 ) of Regulation (EEC) No 3796/81 and applicable for the 1986 fishing year, and the products to which those prices relate shall be as shown in Annex IV. Article 5 The withdrawal prices, as referred to in Article 12 (2) of Regulation (EEC) No 3796/81 and applicable for the 1986 fishing year in the landing areas which are very distant from the main centres of consumption in the Commu ­ nity, and the products to which those prices relate shall be as shown in Annex V. Article 6 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 379, 31 . 12 . 1981 , R. 1 . ( 2) OJ No L 340, 28 . 12 . 1984, p. 1 . (') OJ No L 344, 21 . 12. 1985, p. 1 . No L . 351 /36 Official Journal of the European Communities 28 . 12. 85 ANNEX I Percentage of guide price used in calculating withdrawal prices Product % Herrings 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acantbias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish 90 Cod 80 Saithe 80 Haddock 80 Whiting 80 Ling 80 Mackerel 85 Anchovies 85 Plaice 83 Hake 90 Shrimps of the species Crangon Crangon 90 ANNEX II Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 \ Conversion factor Species Size (') Gutted fish with head Whole fish I Extra, A (') B (") Extra, A (') B (') Herrings 1 0 0 0,85 0,85 2 0 0 0,80 0,80 3 0 0 0,50 0,50 Sardines 1 0 0 0,55 0,35 2 0 0 0,55 0,35 3 0 0 0,85 0,35 4 0 0 0,55 0,35 Dogfish 1 0,75 0,55 0,71 0,50 (Squalus acantbias) 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,25 Redfish 1 0 0 0,90 0,90 2 0 0 0,90 0,90 3 0 0 0,76 0,76 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 28 . 12. 85 Official Journal of the European Communities No L 351 /37 ' Conversion factor Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Cod 1 0,90 0,85 0,65 0,50 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,68 0,47 0,39 0,28 \ 5 0,48 0,28 0,29 0,19 Saithe 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 \ 4 0,72 0,52 0,38 0,28 Haddock 1 0,90 0,80 0,70 0,60 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,71 0,58 0,53 0,37 Whiting 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,55 0,37 0,40 0,23 Ling 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel 1 0 0 0,85 0,85 l 2 0 0 0,85 0,75 3 0 0 0,85 0,70 Anchovies 1 0 0 0,70 0,45 2 0 0 0,85 0,45 3 0 0 0,70 0,45 4 0 0 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 l 2 0,90 0,85 0,49 0,49 3 0,85 0,80 0,49 0,49 4 0,65 0,60 0,46 0,46 Hake 1 1,00 0,94 0,79 0,73 2 0,85 0,80 0,66 0,61 3 0,85 0,80 0,66 0,61 4 0,73 0,68 0,58 0,48 5 0,70 0,65 0,56 0,46 Simply boiled in water A (') B (') Shrimps of the species 1 0,65 0,55 Crangon crangon 2 0,30 0,30 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 351 /38 Official Journal of the European Communities 28 . 12. 85 ANNEX III Species Landing area Conversion factor Mackerel 1 . Coastal areas of and islands of Ireland 0,73 2. Coastal areas of and islands of Cornwall and Devon in the United Kingdom 0,78 3 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas of and islands of Northern Ireland 0,82 4. Coastal areas from Wick to Aberdeen in the north-east of Scotland 0,87 Sardines from the Atlantic 5 . Coastal areas of and islands of the counties of Cornwall and Devon in the United Kingdom 0,51 Hake 6 . Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0,57 7 . Coastal areas of and islands of Ireland 0,84 ANNEX IV Products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 \ Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra , A (') B (') Extra , A (') B (') Herrings 1 0 0 236 236 2 0 0 222 111 I 3 0 0 139 139 Sardines 1 0 0 251 160 (a) from the Atlantic 2 3 0 0 0 0 251 388 160 160 4 0 0 251 160 1 0 0 215 137 (b) from the Mediterranean 2 3 0 0 0 0 215 332 137 137 L 4 0 0 215 137 Dogfish 1 517 379 489 344 (Squalus acantbias) 2 441 310 413 276 I L 3 241 172 207 138 Dogfish 1 521 391 488 326 (Scyliohinus spp.) 2 521 391 456 326 L 3 358 260 . 293 163 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 28 . 12 . 85 Official Journal of the European Communities No L 351 /39 \ Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Redfish 1 0 0 692 692 \ 2 0 0 692 692 3 0 0 584 584 Cod 1 852 804 615 473 2 852 804 615 473 3 804 662 473 379 4 644 445 369 265 5 454 265 274 180 Saithe 1 463 463 360 360 2 463 463 360 360 3 458 458 355 355 4 370 267 195 144 Haddock 1 625 556 486 417 2 625 556 486 417 l 3 535 451 375 257 I 4 , 493 403 368 257 Whiting 1 506 475 380 253 2 506 475 380 253 3 481 386 348 146 \ 4 348 234 253 146 Ling 1 613 469 505 361 2 599 455 491 346 3 541 397 433 289 Mackerel 1 0 0 204 204 2 0 0 204 180 3 0 0 204 168 Anchovies 1 0 0 344 .221 2 0 0 418 221 3 0 0 344 221 4 0 0 142 142 Plaice : 1 572 540 312 312  1 January to 2 3 572 540 540 509 312 312 312 312 30 April 1986 4 413 381 292 292 1 781 737 425 425  1 May to 2 781 737 425 425 31 December 1986 3 737 694 425 425 4 564 520 399 399 Hake 1 2 275 2 139 1 797 1 661 2 1 934 1 820 1 502 1 388 3 1 934 1 820 1 502 1 388 4 1 661 1 547 1 320 1 092 5 1 593 1 479 1 274 1 047 Simply boiled in water A (') B (') Shrimps of the species 1 895 757 Crangon crangon 2 413 413 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 351 /40 Official Journal of the European Communities 28 . 12. 85 ANNEX V Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish with head Whole fish I li Extra, A (') B (') Extra, A (') B (') Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 149 149 Il 2 0 0 149 132 || 3 0 0 149 123 2. Coastal areas of and islands of Cornwall and Devon 1 0 0 159 159 in the United Kingdom 2 0 0 159 141 3 0 0 159 131 3 . Coastal areas from Portpatrick in south-west 1 0 0 168 168 Scotland to Wick in north-east Scotland and the 2 0 0 168 148 islands to the west and north of these areas ; coastal 3 0 0 168 138 areas of and islands of Northern Ireland \\\I 4. Coastal areas from Wick to Peterhead in the north ­ east of Scotland 1 0 0 178 178 2 0 0 178 157 I 3 0 0 178 146 Sardines from the 5 . Coastal areas of and islands of the counties of 1 0 0 128 81 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 128 81 I 3 0 0 198 81 4 0 0 128 81 Hake 6. Coastal areas from Troon in south-west Scotland to 1 1 297 1 219 1 025 947 Wick in north-east Scotland and the islands to the 2 1 102 1 037 856 791 west and north of these areas 3 1 102 1 037 856 791 4 947 882 752 622 I 5 908 843 726 597 7. Coastal areas of and islands of Ireland 1 1 911 1 796 1 510 1 395 2 1 624 1 529 1 261 1 166 3 1 624 1 529 1 261 1 166 \ 4 1 395 1 300 1 108 917 \ 5 1 338 1 242 1 070 879 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .